              Case 3:20-cr-00783-DMS Document 99 Filed 02/18/21 PageID.1165 Page 1 of 6
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERJCA                               AMENDED JUDGMENT IN A CRIMINAL CASE
                                      V.                                (For Offenses Committed On or After November I, 1987)

                        GERALDINE HILL (1)                                    Case Number:         20CR0783-DMS

                                                                           Jerem__y_ Delicino CJA
                                                                           Defendant's Attorney
USM Number                            94884298                                                                             FIL~:D
IZI    Modification of Restitution Order (18 U.S.C § 3664)

THE DEFENDANT:
                                                                                                                           FEB 11 20'11
 l?l:I pleaded guilty to count(s)             1 and 2 of the Information                                             CLER,.;, U.S. o,s1:.:;1CT CJ!..iRT
                                                                                                                ...,ebTIIC';f:t e1:TRl6"'" e;- €' ~IF8R)1I.:.
                                                                                                                BY           :f7H                   CcPJTY
 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                     Count
Title & Section                            Nature of Offense                                                                       Number(s)
18 USC 371                                 CONSPIRACY TO COMMIT MAIL FRAUD                                                             1

26USC 7201                                 TAX EVASION                                                                                    2




    The defendant is sentenced as provided in pages 2 through                        6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D      Count(s)                                                   is            dismissed on the motion of the United States.

        Assessment: $200.00 ($100.00 as to each of Counts I and 2)
 IZI

 D      JVTA Assessment*:$
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI    No fine                      •     Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                           November 6 2020
                                                                           Date oflmposition of Sentence        1:£
                                                                                                         Amended 2/17/202)

                                                                                             ~,4,L n.,
                                                                           HON.DanaM:"1·;abn
                                                                           UNITED STATES DISTRICT JUDGE
            Case 3:20-cr-00783-DMS Document 99 Filed 02/18/21 PageID.1166 Page 2 of 6

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                GERALDINE HILL (1)                                                       Judgment - Page 2 of 6
CASE NUMBER:              20CR0783-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FIFTEEN (15) MONTHS as to each of Counts 1 and 2, concurrently.




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 [;gJ   The court makes the following recommendations to the Bureau of Prisons:
        Defendant be designated to FCI Dublin.




 •      The defendant is remanded to the custody of the United States Marshal.

 D      The defendant must surrender to the United States Marshal for this district:
        •     at _ _ _ _ _ _ _ _ A.M.                          on
        •     as notified by the United States Marshal.

 [;gJ   The defendant must surrender for service of sentence at the institution designated by the Bureau of
        Prisons:
        ~     on or before NOON on JANUARY 22, 2021.
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------                                 ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       20CR0783-DMS
              Case 3:20-cr-00783-DMS Document 99 Filed 02/18/21 PageID.1167 Page 3 of 6

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               GERALDINE HILL (I)                                                            Judgment - Page 3 of 6
     CASE NUMBER:             20CR0783-DMS

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS as to each of Counts I and 2, concurrently.

                                              MANDATORY CONDITIONS
I.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                20CR0783-DMS
            Case 3:20-cr-00783-DMS Document 99 Filed 02/18/21 PageID.1168 Page 4 of 6

 AO 245B (CASD Rev. 1/19) Judgment in a Crimiual Case

 DEFENDANT:                  GERALDINE HILL (I)                                                                     Judgment - Page 4 of 6
 CASE NUMBER:                20CR0783-DMS


                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defeudant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                        20CR0783-DMS
         Case 3:20-cr-00783-DMS Document 99 Filed 02/18/21 PageID.1169 Page 5 of 6

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            GERALDINE HILL (I)                                                      Judgment - Page 5 of 6
CASE NUMBER:          20CR0783-DMS

                               SPECIAL CONDITIONS OF SUPERVISION

   1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
      1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
      conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that the offender has violated a condition of his supervision and that
      the areas to be searched contain evidence of this violation. Any search must be conducted at a
      reasonable time and in a reasonable manner.

   2. Provide complete disclosure of personal and business financial records to the probation officer as
      requested.

   3. Be prohibited from opening checking accounts or incurring new credit charges or opening additional
      lines of credit without approval of the probation officer.

   4. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
      or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
      or corporation until the fine or restitution is paid in full.

    5. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
       owned directly or indirectly, including any interest held or owned under any other name, or entity,
       including a trust, partnership or corporation.

    6. Perform 100 hours of community service at a facility approved by the probation officer.

    7. Employment and volunteer work must be approved by the probation officer and should preclude work as
       a director or officer of any charitable organization.




                                                                                                  20CR0783-DMS
         Case 3:20-cr-00783-DMS Document 99 Filed 02/18/21 PageID.1170 Page 6 of 6

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             GERALDINE HILL (1)                                                    Judgment - Page 6 of 6
CASE NUMBER:           20CR0783-DMS


                                           RESTITUTION

The defendant shall pay restitution in the amount of   $982,697.00          unto the United States of America.

Restitution shall be paid pursuant to Order of Restitution filed in this case, dated February 12, 2021.

Payment of restitution shall be joint and several with Clayton Hill, paid through the Clerk of the Court, U.S.
District Court. Payment of restitution shall be in full as soon as practicable. During any period of incarceration
the defendant shall pay restitution through the Inmate Financial Responsibility Program at the rate of 50% of the
defendant's income, or $25.00 per quarter, whichever is greater. The defendant shall pay the restitution during
her supervised release at the rate of$500 per month, subject to modification upon further agreement of the parties
or order of the Court. These payment schedules do not foreclose the United States from exercising all legal
actions, remedies, and process available to it to collect the restitution judgment, including but not limited to
remedies pursuant to 18 U.S.C. 36713 and 3664(m)(l)(A).

Restitution is to be paid to the following victims. The non-United States government victim shall receive full
restitution before the United States received any restitution.

Brooks Sports, Inc                           $931,764.00
c/o Legal Department
3400 Stone Way North, Suite 500
Seattle, WA 98103

Internal Revenue Service                     $ 50,933.00
IRS-RACS
Attn: Mail Stop 6261, Restitution
3333 Pershing Avenue
Kansas City, MO 64108

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
after the change occurs.




                                                                                                20CR0783-DMS
